Citation Nr: 0608188	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In his substantive appeal, received in June 2003, the veteran 
requested a hearing.  However, in a note received in 
September 2003, the veteran stated that he wished for his 
case to be sent to the Board without a hearing.  The Board 
therefore considers his request for a hearing to be 
withdrawn.  38 C.F.R. § 20.702(e) (2005).

The Board remanded for additional development in March 2004.


FINDINGS OF FACT

1.  The veteran's request to reopen his claim of service 
connection for a back disorder based on the submission of new 
and material evidence (NME) was denied by the Board in a 
decision dated in March 1993; the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which affirmed the Board's decision in May 1994.

2.  New evidence received since the March 1993 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for a back disorder.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 20.302, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record shows that an October 1967 Board decision denied 
the veteran's claim for service connection for a back 
disorder.  A March 1993 Board decision found that new and 
material had not been received to reopen the claim.  The 
Board's March 1993 decision was affirmed by the Court in May 
1994, and the Board's March 1993 decision is thus final.  In 
November 2002, and thereafter, the veteran submitted 
additional evidence in an attempt once again to reopen his 
claim for service connection for a back disorder.  

The evidence of record at the time of the Board's March 1993 
decision included the veteran's service medical records 
(SMRs).  The SMRs showed that, following an injury involving 
the lifting of a heavy object, he was hospitalized in August 
1944 for approximately 10 days for what was described as an 
acute and mild lumbosacral strain.  The veteran's separation 
examination in December 1945 showed no musculoskeletal 
defects.  

An April 1950 VA examination conducted relative to shell 
fragment wounds did not mention any history of back 
complaints.  A special orthopedic examination given at that 
time did not make reference to any spinal abnormalities.  The 
veteran submitted a claim for a back disorder in June 1967, 
in which he attributed a back disability to the back strain 
in service.  A June 1967 VA examination found mild 
degenerative changes, and diagnosed limited range of motion 
of the lumbosacral spine, cause undetermined.  

Also of record at the time of the Board's 1993 decision were 
routine medical records showing ongoing treatment of the 
veteran's back, and which made no attempt to link the back 
disability to his military service.  Progress notes from the 
VA Medical Center (VAMC) in Tampa, Florida document a January 
and February 1990 assessment of the veteran's back 
complaints, noting only that his low back pain had been with 
him for "many years."  In testimony in hearings at the RO 
in November 1990 and May 1992, the veteran reiterated his 
contention that his back disability was related to his in-
service back injury.  Five lay statements from acquaintances 
stated that the veteran had had back troubles since he 
returned from military service.  

An August 1985 letter from L.W., D.C., the veteran's private 
chiropractor, reported that he had treated the veteran since 
1960, and that the veteran told him that his back symptoms 
had begun while in service.  An October 1991 letter from Dr. 
C. noted that he had treated the veteran beginning in 1958, 
and discussed his treatments.  An October 1990 letter from 
J.M., M.D., a private practitioner who reported that he had 
been treating the veteran for his back disorder, opined that 
there was a good possibility that there could be a 
relationship between the veteran's in-service injury and his 
then-current back disability.  

Evidence added to the record since the Board's March 1993 
decision includes duplicates of much of the evidence 
previously of record.  February and April 2003 letters from 
S.A., M.D., the veteran's private internist, discussed the 
veteran's current back disability, related that the veteran 
could not identify any cause for his back injury other than 
the in-service back strain in 1944.  Dr. A. concluded that 
the veteran's degenerative disease of the spine "could be 
related to this initial injury."  A January 1999 MRI of the 
veteran's lumbar spine showed changes of spondylosis 
throughout the lumbar spine consistent with disc space 
narrowing and mild anterior osteophyte formation, as well as 
good vertebral alignment.  A February 2003 letter from Olde 
Towne Chiropractic of Petersburg, Illinois noted only the 
veteran's diagnoses, and stated that the veteran had been 
treated there on 18 occasions.  

Outpatient treatment records from the VAMC in Danville, 
Illinois are now of record, but they do not relate to the 
veteran's back disability.  Treatment records from the VA 
clinic in Springfield, Illinois reflect treatment for 
gastrointestinal bleeding.  Treatment records from the 
Memorial Medical Center reflect treatment by Dr. S.A. in the 
period March 2001 to April 2003 for issues other than the 
veteran's back disability.  Treatment records from the Menard 
Medical Center of Petersburg, Illinois for the period March 
2000 to December 2004 relate to routine medical care, and do 
not offer evidence relating the veteran's current back 
disability to his military service.  A September 2005 
neurology note authored by K.N., M.D., documented follow-up 
treatment related to the veteran's ataxia secondary to 
possible peripheral neuropathy and macular degeneration.  Dr. 
N. did not address the veteran's lumbar spine disability, nor 
did he relate it in any way to his military service.  

There are also several additional statements from the 
veteran, as well as reports of contact with the veteran.  The 
veteran continues to contend that his current back disability 
is related to his in-service back strain.  

Of the evidence added to the file since the Board's March 
1993 decision, much of it is duplicative of evidence already 
of record and is therefore not new.  There is some evidence 
that is new to the record, but that new evidence consists, 
for the most part, of records and statements relating to 
ongoing medical treatment of the veteran.  None of the newly 
added material contains any evidence relating to the etiology 
of the veteran's back disability.  

Statements by Dr. S.A. referring to a possibility of a 
relationship between the veteran's current back disability 
and his military service are not new and material.  Such 
medical opinion evidence was previously provided in the form 
of Dr. J.M.  In other words, this opinion that current back 
disability could be related to injury in service is 
cumulative of the medical opinion evidence previously of 
record.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(by using the term "could," without supporting clinical 
data or other rationale, doctor's opinion simply is too 
speculative to provide the degree of certainty required for 
medical nexus evidence.); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1993) (doctor's opinions based on history 
furnished by appellant and unsupported by clinical evidence 
were merely conclusions unsupported by any objective medical 
evidence).  

In statements received since the Board's March 1993 decision, 
the veteran contended that his current spine disability is 
related to his military service.  These newly added 
statements by the veteran are redundant of statements he made 
prior to the Board's March 1993 decision, and are therefore 
not new evidence.  Further, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).  The veteran's lay statements 
thus are not credible medical evidence that raise a 
reasonable possibility of substantiating the claim, and are 
therefore not material.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim).

In sum, the Board finds that the evidence received since the 
Board's March 1993 decision is not new and material as most 
is cumulative and redundant; that evidence which is new is 
not material and does not raise a reasonable possibility of 
substantiating the claim.  The Board thus finds that new and 
material evidence has not been received to reopen a claim of 
service connection for a back disability, and the claim is 
not reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (2002).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
January 2003, and in a followup notices in April 2003, March 
2004, and January 2006.  The Board also notes that the 
veteran was specifically apprised of the requirement that new 
and material evidence be received in order to reopen a claim.  
Although the notice required by the VCAA was not entirely 
provided before adjudication of his claim by the RO, and 
while the notices did not refer to the effective date issue 
that flows from any award of service connection, see Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
veteran was provided with the content-complying notice 
relative to the claim to reopen, which is the only issue on 
appeal before the Board.  Consequently, the Board finds no 
reason to remand this case for re-adjudication ab initio.

Even though, as noted, new and material evidence must be 
received before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of the 
claim, the Board noted in its March 2004 remand that the VCAA 
also provides that nothing in 38 U.S.C.A. § 5103A shall be 
construed as precluding VA from providing assistance to a 
claimant in substantiating a claim as VA's Secretary 
considers appropriate.  See 38 U.S.C.A. § 5103A(g) (West 
2002).  Based on the facts of this case, the Board then 
determined that it was appropriate to afford the veteran a VA 
examination by a physician who would be asked to provide an 
etiological opinion based on consideration of the facts of 
the case, and to obtain private medical records identified by 
the veteran.  

On remand, the veteran was initially scheduled for 
examinations in November 2004 and February 2005, but he was 
unable to appear because of illness and hospitalization 
unrelated to this claim.  As a result, the RO attempted to 
obtain a medical opinion from the VAMC in Danville based on 
the medical evidence of record.  VAMC Danville responded in 
March 2005 that it was unable to render an opinion because 
the veteran had not been seen for treatment of his back 
disability at that center, and that an evaluation of the 
veteran would be necessary to provide an adequate assessment.  

The RO also contacted the veteran in September 2005 to ask if 
he was then well enough to travel for an examination.  As 
reported in a September 2005 Report of Contact, the veteran 
responded that he did not want to go to an examination 
because the travel distance involved was too great, and that 
the appeal should therefore proceed based on the evidence of 
record.  

The Board also notes that, in a January 2006 Report of 
Contact, the veteran's authorized representative contended 
that the veteran had reported for a remand-ordered 
examination, but had been turned away by the VAMC.  The date 
of this alleged turning away and the identity of the VAMC 
were not identified, and there is no other evidence in the 
record that this occurred.  The Report of Contact further 
noted that the veteran's representative had made arrangements 
for an examination with the VAMC.  An examination was again 
requested by the RO on January 20, 2006, and the veteran was 
notified of an examination scheduled in February 2006.  The 
veteran again failed to report for the scheduled examination.  
A Report of Contact with the veteran dated in February 2006 
indicates that he did not want to go to an examination, let 
alone one as far away as VAMC Danville.  The veteran 
indicated that he had no new evidence to submit, and that the 
appeal should proceed based on the evidence currently of 
record.

As a general rule, when the orders of a remand of the Board 
or the Court are not complied with, another remand is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Here, however, the Board finds that the RO is in compliance 
with the remand orders because it made every reasonable 
effort to comply.  The RO scheduled the veteran for two 
examinations, and, when the veteran was unable to appear for 
either of them, it sought a medical opinion from VAMC 
Danville, which replied that it could not provide an opinion 
without an examination.  The Board again scheduled an 
examination for February 2006 when requested by the veteran's 
representative, and the veteran again failed to report, 
stating afterward that he did not want to go to an 
examination.  

Finally, the Board notes that the RO was requested in the 
remand to attempt to obtain records of treatment of the 
veteran by the health care providers listed by him on VA 
Forms 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs), which he 
had submitted in July 2003.  The RO contacted the veteran in 
March 2004, noting that the July 2003 VA Forms 21-4142 were 
no longer valid because they were so old.  The RO provided 
the veteran with additional forms in a correspondence dated 
in March 2004, and requested that he complete and return one 
form for each private medical care provider from which he 
still wanted the RO to obtain private treatment records.  

The veteran returned only one form authorizing consent and 
release of records from a private physician, Dr. S.A.  Dr. 
S.A. was contacted, and, as noted, records provided by him 
were returned and incorporated into the veteran's file.  The 
veteran was contacted again in October 2004 and asked if he 
wanted the RO to obtain any other private medical records.  
There is nothing of record to indicate that the veteran 
submitted any additional VA Forms 21-4142 authorizing release 
of information.  

The RO could have done no more than it did in trying to 
comply with the Boards remand orders.  See Stegall, supra.


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


